UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4822



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY TYRONE RAMEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Margaret B. Seymour, District Judge.
(CR-03-433)


Submitted:   February 27, 2004            Decided:    March 29, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina, Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney        Tyrone    Ramey   pled       guilty   to   one    count    of

possession      of   a    firearm     by   a    convicted      felon,     18     U.S.C.

§§ 922(g)(1), 924(a) (2000).           The district court sentenced him to

120 months in prison.          Ramey timely appealed.

           Ramey’s counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal.                      However, he

raises the issue of whether the district court complied with Rule

11 of the Federal Rules of Criminal Procedure in accepting Ramey’s

guilty    plea.      After        reviewing    the     transcript    of    the     plea

proceeding, we conclude that the district court fully complied with

the requirements of Rule 11 in accepting Ramey’s guilty plea.

            Ramey has filed a pro se supplemental brief.                       We have

considered his claims and find them to be without merit.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Ramey’s conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may     move    in   this    court    for    leave   to   withdraw       from




                                        - 2 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -